DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sloo et al. (US Patent Application Publication No. 2015/0308705).
Regarding claim 1, Sloo discloses a thermostat comprising [see paras 0007; thermostat to be programmed for less energy-intensive temperature setpoints ("setback temperatures")] : a controller [see para 0012; generating and/or displaying a graphical user interface of an electronic device for controlling an energy-consuming system, such as a heating, ventilation, or air conditioning (HVAC) system]; a display configured to display a user interface for a thermostat programming screen, the user interface comprising a plurality of selectable interface elements 
Regarding claim 2, Sloo discloses wherein the daytime temperature previously selected by the user corresponds to a current thermostat temperature setpoint [see para 0072; the thermostat is "auto-away confident" in that it has previously qualified itself as being capable of sensing statistically meaningful occupant activity at a statistically sufficient number of meaningful times, and other basic "reasonableness criteria" for going into an auto-away mode are met, such as (a) the auto-away function was not previously disabled by the user, (b) the time is between 8 AM and 8 PM if the enclosure is not a business].
Regarding claim 3, Sloo discloses wherein each preset thermostat programming option further indicates a predetermined temperature change amount indicating a temperature difference from the previously-selected daytime temperature to be set by the thermostat at each indicated setback and return time [see paras 0127 and figures 18H-I; the scheduled program can be edited by a user. From any of the displayed programmed set points].
Regarding claim 4, Sloo discloses wherein the predetermined temperature change amount is determined by a predetermined function based on a current time of year [see paras 0081 and figure 6D; certain setup screens, according to some preferred embodiments. Screen 650 displays the first three setup steps completed, and a fourth step, "Temperature" that has not yet been completed. If "TEMPERATURE" is selected, then in screen 652, the user is asked if heating or cooling is currently being used at this time of year].

Regarding claim 6, Sloo discloses wherein the plurality of selectable interface elements corresponding to the plurality preset thermostat setback programming options [see figures 3A-B] comprises at least: a first selectable interface element corresponding to a first setback programming option configured to cause the controller to program the thermostat to execute, per day: a first event at a predetermined evening time to setback an ambient temperature of the thermostat from the previously-set daytime temperature by a predetermined amount, and  a second event at a predetermined morning time to return the thermostat to the previously-set daytime temperature [see paras 0036 and figure 5; based at least in part on the currently sensed states of the buckets, the thermostat classifies the enclosure or conditioned space into one of four states: "Home" (also known as "occupied"); "Away-Normal" (also known as "unoccupied" or "away intra-day"); "Away-Vacation" (also known as "away inter-day"); and "Sleep."].
Regarding claim 7, Sloo discloses wherein the plurality of selectable interface elements corresponding to the plurality preset thermostat setback programming options further comprises: a second selectable interface element corresponding to a second setback programming option configured to cause the controller to program the thermostat to execute [see figures 6A-F]: four 
Regarding claim 8, Sloo discloses wherein the daytime temperature corresponds to a daytime temperature previously selected by the user [see paras 0034 and figures 4A-D; a normal setpoint temperature schedule versus an actual operating setpoint plot corresponding to an exemplary operation of an "auto away/auto arrival" algorithm according to some embodiments. Shown in FIG. 4A, for purposes of clarity of disclosure, is a relatively simple exemplary thermostat schedule 402 for a particular weekday, such as a Tuesday, for a user (perhaps a retiree, or a stay-at-home parent with young children). The schedule 402 simply consists of an awake/at home interval between 7:00 AM and 9:00 PM for which the desired temperature is 76 degrees, and a sleeping interval between 9:00 PM and 7:00 AM for which the desired temperature is 66 degrees] .
Regarding claim 9, Sloo discloses wherein the display is further configured to display a first user interface comprising elements selectable by the user to set the daytime temperature, and an additional element selectable by the user to cause the display to display the user interface for the thermostat programming screen [see para 0057; Plot 710 is the normal setpoint schedule show the actual operating setpoint, plot 720 shows the "tuned" or modified setpoint schedule, it is observed over time that, for a user whose normal setpoint temperature indicates they are home 
Regarding claim 10, Sloo discloses wherein the display is a touchscreen [see figures 3A-3B].
Regarding claim 11, Sloo discloses further comprising an audio sensor configured to receive a user voice command selecting the preset thermostat setback programming option [see para 0085; there has been a period of sensed inactivity for a requisite inactivity interval according to that thermostat's sensors such as its passive infrared (PIR) motion sensors, active infrared proximity sensors (PROX), and other occupancy sensors with which it may be equipped; (ii) the thermostat is "auto-away confident" in that it has previously qualified itself as being capable of sensing statistically meaningful occupant activity at a statistically sufficient number of meaningful times].
Regarding claim 12, Sloo discloses wherein the thermostat controls a temperature of a conditioned zone of a plurality of conditioned zones, and wherein the controller is further configured to receive a selection by the user indicating whether to apply the selected thermostat setback programming option to only the conditioned zone controlled by the thermostat or each conditioned zone of the plurality of conditioned zones [see para 0086; there are many installations in which plural "zones" in the enclosure may be served by a single HVAC system by virtue of controllable dampers that can stop and/or redirect airflow to and among the different zones from the HVAC system, there can be a primary thermostat for each zone, each of the 
Regarding claim 13, Sloo discloses further comprising a transceiver configured to, responsive to the controller receiving a selection by the user indicating to apply the selected thermostat setback programming option to each conditioned zone of the plurality of conditioned zones, transmit information indicating the selected thermostat setback programming option to one or more other thermostats corresponding to remaining conditioned zones of the plurality of conditioned zones [see paras 0036; the thermostat classifies the enclosure or conditioned space into one of four states: "Home" (also known as "occupied"); "Away-Normal" (also known as "unoccupied" or "away intra-day"); "Away-Vacation" (also known as "away inter-day"); and "Sleep." According to some preferred embodiments, when the currently sensed occupancy has been "no occupancy detected" for a predetermined minimum interval, termed herein an away-state confidence window (ASCW), then an "auto-away" feature triggers a changes of the state of the enclosure from "Home" to "Away-Normal." As a result of the state change to "Away-Normal" the actual operating setpoint temperature is changed to a predetermined energy-saving away-state temperature (AST), regardless of the setpoint temperature indicated by the normal thermostat schedule].
Regarding claim 14, Sloo discloses a simplified thermostat user interface, comprising [see abstract and figure 5A] : a graphic display displaying onscreen text instructions and interface elements allowing a user to select between one or more simplified setback programming options corresponding to respective combinations of heating and/or cooling settings for a change of setpoint temperature at specific times throughout the day or week [see paras 0098 and figures 12A-12B; the schedule display includes a day of the week label, labels 
a controller configured to program setback operation of the thermostat based upon a simplified setback programming option of the one or more simplified setback programming options selected by the user using the graphic display [see para 0104 and figures 15A-C;  Screens 1510 to 1512 show a user adjustment to set the setpoint to 75 degrees F. by a ring rotation input. Screen 1518 is an example of a message reminding the user that the manual setpoint 75 degrees F. will only be effective until 4:15 PM, which can be due, for example, to an automatic setback imposed for training purposes (which urges the user to make another manual setpoint adjustment) which the setpoint temperature has automatically been set back to a low temperature value (in this case 62 degrees) which will encourage the user can make a setpoint change according to his/her preference. Screen 1522 reminds the user that, for the learning algorithm, 
Regarding claim 15, Sloo discloses wherein the graphic display displays onscreen text or icons usable by the user to access a menu from which easy nighttime setback, sometimes referred to as two event programming, can be selected, wherein upon selecting this option, the controller controls the thermostat to automatically execute [see paras 0098 and figure 12A-12B; a continuation indicator mark 1222 may be included periodically, for example at each day at midnight, that show the current setpoint temperature at that point in time. The continuation indicator mark can be especially useful, for example, when there are large time gaps between setpoints such that the most recent setpoint (i.e. the active setpoint) may no longer be visible on the current display]: a first event at a predetermined time in the evening wherein an ambient temperature of the thermostat is changed or setback from a daytime temperature previously selected by the user by a predetermined amount, and a second event at a predetermined time in the morning to set the thermostat to the original user selected daytime setpoint, wherein the programming process is completed and the graphic display returns to a home screen either by a short period of time passing without further interaction from the user or by the selection of "done" or "return" or similar final command by the user [see paras 0104, 0106 and figures 8A-C; the thermostat 1600 is configured to provide a menu options screen on electronic display 1604 that contains menu options such as Heat/Cool, Schedule, Energy, Settings, Away, and Done, and to function similarly to that shown in FIGS. 8A-8C responsive to rotation of the belt-style rotatable ring 1606, with the exception that instead of the electronically displayed words moving around in a circular trajectory, those words move around in a rectangular trajectory along the periphery of the electronic display].
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Lee et al. (US Patent Publication No. 2014/0039692) discloses the HVAC equipment may be capable of modifying a temperature of an inside space with at least a primary stage and an auxiliary stage. In some instances, the programmable thermostat may include a memory for storing operating parameters of the programmable thermostat, a user interface configured to accept modification of operating parameters including one or more droop values, and a controller coupled to the memory and the user interface.
	Dean-Hendrick et al. (US Patent Publication No. 2013/0226352) discloses an HVAC controller, such as a thermostat, may be configured to allow a user to set and/or select schedule time period in which one or more indoor quality units (e.g. humidification, dehumidification, ventilation, etc.) will or will not operate, and/or will operated but using different settings. The schedule time periods available for selection may correspond to the time periods of a programmable temperature schedule of the HVAC controller.
	Wagner et al. (US Patent Application Publication No. 2008/0048046) discloses the graphic user interface of an HVAC thermostat displays the programming and status information for remote devices in communication with the thermostat, such as various home sensors and appliances. The thermostat includes a touch screen display to present the user with a plurality of 
	Matsuoka et al. (US Patent Application Publication No. 2015/0142180) relates generally to the monitoring and control of HVAC systems and/or for other systems for controlling household utilities, and/or resources. More particularly, embodiments of this invention relate to systems, methods and related computer program products for facilitating detecting periods of non-occupancy and automatically setting setpoint temperatures using a control device such as a thermostat.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171